      Case 1:20-cv-03392-ALC-DCF Document 50 Filed 02/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                            February 15, 2021
SOUTHERN DISTRICT OF NEW YORK

 CHUBB SEGUROS PERU S.A. ET AL,

                                 Plaintiffs,
                                                           20-cv-3392 (ALC)
                     -against-
                                                           ORDER
 AS FORTUNA OPCO B.V. ET AL,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Defendants Shipco Transport Inc. and JAS Forwarding Services (Ireland) Limited request
a pre-motion conference in anticipation of a motion to dismiss Plaintiffs’ complaint pursuant to
Federal Rules of Civil Procedure 12(c), 19, and 56. Plaintiffs shall respond by February 17,
2021.

SO ORDERED.

Dated:    February 15, 2021
          New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
